Title: To James Madison from John Murray Forbes, 10 July 1812
From: Forbes, John Murray
To: Madison, James


Sir,
Agency of the U. S. of America Copenhagen 10th July 1812.
Fully aware of your unceasing and important occupations and duly Sensible how presumptuous it is in me to obtrude my personal interests on those moments which are wholly devoted to my Country, I look only for indulgence to your benignity of Character and hope that the great and pressing importance (even to the continuance of my life) of the Subject of the present will ensure me your forgiveness. I have taken the liberty to represent to Mr. Monroe, to whom I have long had the honor to be known, that my health is So compleatly destroyed by ten years residence in the unfriendly climate of Hamburgh, joined to a vast deal of vexation brought on me by the Strict and Conscientious discharge of my public duty, that I have but a Short and very wretched existence to expect in remaining here. Mr. Erving our late Special Minister here also witnessed and even reported my Sufferings to the Secretary of State and when he proposed to me to undertake this Agency I consented to do it only during the summer in which Season I had a right to expect Something like a return of my health; in this hope I have, however, been disappointed. I have frequently and pressingly Solicited an appointment in a Southern and milder Climate and have taken the liberty to name Several Situations which were desireable.
I have just learned that the Situation which I Should prefer to every other is now vacated, I mean the Consulate of Lisbon, which I am assured Mr. Jefferson has determined to relinquish. If, Sir, you would have the goodness to Confer this appointment on me, you would recall me from death unto life and would Sweeten and Solace the remainder of my days. I would take the liberty to observe that it is only on account of Climate that Lisbon is to be preferred to Hamburgh and the latter Consulate would amply indemnify any one on whom you might be disposed to Confer the other; thus, Sir, without injury to any one it depends on you to make me happy beyond expression. I have the honor to be, with the greatest respect, Your Obedient Servant
J: M: Forbes
